Appeal by the State Insurance Fund from an award in claimant’s favor for seventy per cent loss of use of the right hand. The employer has also appealed from a like award imposed against it pursuant to the provisions of section 14-a of the Workmen’s Compensation Law. The State Industrial Board found that at the time of the accident the employer violated section 146, subdivision 7, of the Labor Law in that claimant was under the age of eighteen years and was employed to clean machinery while in motion. The State Industrial Board found that on January 23, 1936, while the claimant was engaged in his regular occupation and while cleaning an electric circular saw, a machine in motion, his right hand came in contact with the rotating saw causing the injuries for which the award was made. There is evidence to sustain the finding of the Board. There is also evidence to sustain the Board’s finding that claimant was directed by the employer to clean the cutting machine while the same was in motion. The evidence also sustains the finding of the State Industrial Board that the employer was guilty of a violation of section 146, subdivision 7, of the Labor Law. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ.